Mr. Justice Fishes,,
delivered the opinion of the court.
The object of this bill in the court below, was to perpetually . enjoin the plaintiff in error from further proceedings, to enforce a judgment upon a forfeited forthcoming bond, against the appellees, in the Circuit Court of Holmes county.
The plaintiff in error in 1841 recovered a judgment in said court, against one Robert Cook, for about the sum of $400. An execution was within the proper time issued upon the judgment, and in the language of the bill, “ pretendedly levied upon the property of the debtor, Cook,” who entered into the forthcoming bond in question, with the complainants as his sureties. It is alleged that no levy of the execution was in fact made, and that the bond was in many respects blank at the time it was signed by the complainants, and delivered to Cook, who after such delivery to him filled up the blanks in the bond, and delivered it to the sheriff, who returned it together with the execution, forfeited into court. The bill further avers, that the complainants had only discovered these several objections to the bond, a short time before filing the bill, which was filed in 1849, about eight years after the execution of the bond.
These being the material allegations of the bill, the question arises, whether the decree of the chancellor perpetuating the injunction should be sustained.
In the first place the complainants aver, that the bond was in many particulars blank when they signed it, and that they were at the time ignorant of this important fact. This statement is almost too incredible to be believed, for it is hardly possible that a man of ordinary caution would sign a blank bond, without knowing the fact at the time. Nor is it probable that if Cook, who filled up the bond, had acted wholly without authority from them, they could not, by the use of ordinary diligence, have been prepared to *40show this fact at the return term of the bond, and availed themselves of their remedy within the proper time at law. It is impossible to resist the conclusion, that the complainants, at the time they signed the. bond, were fully informed as to the use intended to be made of it, and the effect which the law gave to it, when returned forfeited. Being thus informed, they were bound to make their objections, if they intended to make any, at the earliest possible period, so as not to delay the plaintiff in pursuing his remedy on his judgment.
"Whether the bond was valid or invalid at the time it was returned into court, is not now the question, but whether, having lost their remedy at law by their own laches, a court of equity should after this lapse of time aid' them.
We think not. If they had pursued their remedy at law within the proper time, the plaintiff might have immediately pursued his remedy against his debtor before his insolvency, and might have secured his debt.
Decree reversed, and bill dismissed.